                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


WILLIAM MURAWSKI,

                        Plaintiff,

           v.                                         Case No. 16 C 9006

OFFICER REID and OFFICER                           Judge Harry D. Leinenweber
WOLLGAST,

                       Defendants.



                       MEMORANDUM OPINION AND ORDER

        Defendants, Conservation Police Officers Nicholas Reid and

David   Wollgast    (collectively        the       “Defendants”   or    “Defendant

Officers”), move for summary judgment. For the reasons stated

herein, Defendants’ Motion (Dkt. No. 34) is granted.

                                I.    BACKGROUND

     The     following    facts       are    undisputed     unless      designated

otherwise.    Plaintiff William Murawski (“Murawski”) is a detective

with the Chicago Police Department (Pl.’s Resp. to Defs.’ Stmt. of

Facts (“SOF”) ¶ 1, Dkt. No. 44.) He is also a member of the

Wilmington      Recreation      Club        (the     “WRC”)—a     not-for-profit

organization    that     owns   and    manages       recreational      property   in

Wilmington, Illinois. (SOF ¶ 2.) The WRC and John Weitendorf

(“Weitendorf”) own all the land adjacent to an artificial lake at

issue in this case. (Defs.’ Resp. to Pl.’s Stmt. of Additional
Facts (“SOAF”) ¶ 1, Dkt. No. 52.) The lake was created over 50

years ago after strip mining operations ceased and the strip-

mining pit was filled in with water. (SOAF ¶ 3; SOF ¶ 4.) The lake

is part of a water channel that is at least 4.7 miles long. (SOAF

¶ 4.) Water flows into and out of the lake through drainage

culverts. (SOAF ¶ 5.) Defendants contend, however, that such water

flow does not occur consistently, only at times; for example, after

heavy rain. (Id.)

      The WRC owns at least a portion of this lake. (SOF ¶ 4.)

Pursuant to his WRC membership, Murawski maintained a dock on the

lake and had permission to boat and fish on at least this portion

of the lake. (SOAF ¶ 2.) The parties dispute, however, whether

Weitendorf also owns a portion of the lake, and, if so, whether

Murawski had permission to boat and fish on that portion of the

lake. (SOF ¶ 4.)          Weitendorf’s property is surrounded by a six-

foot-high fence, which continues across the water of the lake on

an overhead cable. (SOF ¶ 5.) This fence separated the lake into

two parts for over 40 years. (Id.) Sometime during the summer of

2015, a tornado damaged the fence, creating a hole large enough

for   a   boat    to   pass    through.    (Id.)     Despite   acknowledging   the

existence    of    such    a   fence,     Murawski    disputes   that   the   fence

delineated a portion of the lake as belonging solely to Weitendorf.

(Id.) With this backdrop in mind, the Court proceeds with an



                                        - 2 -
overview of the incident and subsequent investigation leading up

to Murawski’s arrest and criminal prosecution, all of which form

the basis of this civil lawsuit.

                   A.   Incident and Investigation

     On September 17, 2015, Murawski and a male companion went

boating and fishing out on the lake. (SOF ¶ 7.) Weitendorf observed

the two, got on a boat, and approached them. (Id.) He informed the

men that they were trespassing on his private property and asked

them to leave. (SOF ¶ 8.) Murawski refused, responding that he had

a right to fish on that portion of the lake. (Id.) The following

day, Weitendorf called Defendant Officer Reid of the Illinois

Department of Natural Resources Conservation Police to report the

alleged trespass. (SOF ¶ 11.) Weitendorf then followed up by

sending Officer Reid a letter summarizing his statement of the

incident and attaching a photograph of Murawski in the boat on

what Weitendorf purports was his portion of the lake. (SOF ¶ 12.)

His lawyer also sent a letter to Officer Reid, which stated that

Weitendorf was the legal owner of that portion of the lake and

included a copy of the deed and legal description for Weitendorf’s

property.   (SOF   ¶ 13.)   Thereafter,   Officer    Reid   began   his

investigation into the incident.

     On September 19, 2015, Officer Reid met with Weitendorf and

WRC’s manager, Brad Southall (“Southall”). (SOF ¶ 14.) In that


                                - 3 -
meeting, Southall identified Murawski as one of the occupants of

the boat in the photograph Weitendorf took, and informed Officer

Reid that the WRC’s rules prohibit members from crossing through

the fence to fish on Weitendorf’s side of the lake. (SOF ¶ 15.)

Later in his deposition, however, Southall admitted that his latter

statement was probably an “unwritten rule,” and to insinuate the

rule as anything more than that was “an incorrect statement” and

“an assumption that [he] should not have made.” (Brad Southall

Dep. 91:20-24; 92:1-14, Ex. 4 to Defs.’ Mot. for Summ. J., Dkt.

No. 31-4.)

     On September 29, 2019, Weitendorf called Defendant Officer

Wollgast, also of the Illinois Department of Natural Resources

Conservation Police, to report that someone had cut the fence

marking the boundary between his side of the lake and that of the

WRC’s.   (SOF   ¶ 16.)     Officer   Wollgast’s   investigation    of   the

incident was inconclusive, though he did discover that someone had

used channel locks to cut the fence down entirely. (SOF ¶ 17.)

     Officer    Wollgast    later    reached   out   to   and   interviewed

Murawski, who confirmed that he had been on Weitendorf’s side of

the lake on September 17, 2015. (SOF ¶¶ 18-19.) In the interview,

Murawski asserted that the lake was part of a watercourse since

there was drainage into and out of the lake through a culvert.

(SOF ¶ 20.) As such, Murawski believed he had riparian rights to



                                     - 4 -
boat and fish on any portion of the lake. (SOF ¶¶ 20-21.) He later

sent Officer Wollgast two Illinois state court opinions addressing

riparian rights: Beacham v. Lake Zurich Prop. Owners Ass’n, 526

N.E. 2d 154 (Ill. 1988), and LWL Land Trust v. Werner, 2011 IL App

(5th) 100100-U. (SOF ¶ 21.) Both Officer Wollgast and Officer Reid

reviewed some aspect of these opinions, in addition to a more

recent Illinois Supreme Court case addressing riparian rights:

Alderson v. Fatlan, 867 N.E. 2d 1081 (Ill. App. Ct. 2007). (SOF

¶ 23; SOAF ¶¶ 16-18.) Officer Reid also consulted with a tax

assessor to ascertain that Weitendorf owned the portion of the

lake in dispute. (SOF ¶ 24.) Based on the foregoing, Officers Reid

and Wollgast reported to the Will County State’s Attorney’s Office

and recommended that the Office file charges against Murawski for

trespassing. (SOF ¶ 25; SOAF ¶ 32.)

                B.   Arrest and Criminal Prosecution

     Defendant Officers’ report to the State’s Attorney’s Office

included   Weitendorf’s   signed    statement;   the   legal   deed   and

description of Weitendorf’s property; a summary or copy of the

aforementioned cases pertaining to riparian rights; and various

photographs and other materials. (SOF ¶ 26.) Assistant State’s

Attorney Frank Byers (“Byers”) reviewed the report and prepared a

complaint, charging Murawski with one count of Criminal Trespass

to Real Property, in violation of 720 ILCS 5/21-3. (SOF ¶ 27.)


                                   - 5 -
Officer Reid signed that complaint. (Id.) Byers also requested and

received authorization for an arrest warrant, which led to Murawski

presenting himself to the Joliet Police Department. (SOF ¶¶ 28-

29.)

       Assistant State’s Attorney Jaclyn Hilderbrand (“Hilderbrand”)

was assigned to prosecute Murawski, with a trial date set for

April 14, 2016. (SOF ¶ 30.) Hilderbrand issued subpoenas to both

Defendant Officers and Weitendorf, to no avail. (SOAF ¶¶ 38-39;

SOF ¶ 31.) For personal reasons, each of the witnesses was unable

to appear on April 14, 2016. (Id.) The court presiding over that

prosecution denied Hilderbrand’s motion to continue the trial,

which resulted in Hildebrand dismissing the case nolle prosequi.

(SOAF ¶ 40; SOF ¶¶31-32.) Hilderbrand later testified that she

intended to refile the trespass charges against Murawski, but

ultimately    decided   not   to   after   Murawski’s   defense   lawyer

allegedly apologized on Murawski’s behalf and informed her that

Murawski would not go onto Weitendorf’s land. (SOF ¶¶ 34-35.)

Murawski denies that his lawyer ever apologized or made any such

representation. (SOAF ¶ 42; SOF ¶ 35.)

                        C.    Instant Litigation

       Because of the foregoing, Murawski brought the instant suit,

alleging three claims against Officers Reid and Wollgast: (1) a 42

U.S.C. § 1983 false arrest claim (Count I); (2) an Illinois false


                                   - 6 -
arrest claim (Count II); and (3) an Illinois malicious prosecution

claim (Count III). Defendants now move for summary judgment on all

claims, arguing that they had probable cause for the arrest, and,

in the alternative, have immunity from suit.

                           II.   ANALYSIS

      Summary judgment is appropriate when there are no genuine

issues of material fact and the moving party is entitled to

judgment as a matter of law. FED. R. CIV. P. 56(a); see also Liu v.

T&H Mach., Inc., 191 F.3d 790, 794 (7th Cir. 1999) (citation

omitted).   A genuine issue of material fact exists only if “the

evidence is such that a reasonable jury could return a verdict for

the nonmoving party.”   Pugh v. City of Attica, 259 F.3d 619, 625

(7th Cir. 2001) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986)). The Court must construe all facts and reasonable

inferences in the light most favorable to the non-moving party.

Abdullahi v. City of Madison, 423 F.3d 763, 773 (7th Cir. 2005)

(citing Anderson, 477 U.S. at 255).

               A.   Section 1983 False Arrest Claim

     Defendants argue that Murawski’s § 1983 claim fails as a

matter of law on two grounds: (1) Defendants had probable cause to

arrest Murawski for trespass; and (2) Defendants are entitled to

qualified immunity. The first ground is dispositive; thus, the

second ground need not be considered.


                                 - 7 -
                            1.     Probable Cause

      Courts look to the totality of the facts and circumstances

known to the officer at the time of the arrest to determine whether

the officer had probable cause to make an arrest. Abbott v.

Sangamon Cnty., III., 705 F.3d 706, 714 (7th Cir. 2013). A probable

cause determination is an objective inquiry. Whren v. United

States, 517 U.S. 806, 813 (1996). Given the totality of the

circumstances, courts ask whether a reasonable, prudent person in

the   officer’s   position       would    believe    that    the     arrestee    had

committed, was committing, or was about to commit a crime, giving

rise to probable cause and justifying an arrest. See Thayer v.

Chiczewski,    705   F.3d   237,    246    (7th     Cir.    2012);    Michigan    v.

DeFillippo, 443 U.S. 31, 37 (1979). Probable cause deals with

probabilities, not hard certainties. Illinois v. Gates, 462 U.S.

213, 231 (1983). It requires more than a hunch, but not necessarily

a finding that it was more likely than not that the arrestee was

engaged   in   criminal     activity—the      officer’s       belief    that     the

arrestee was committing a crime need only be reasonable. See Henry

v. United States, 361 U.S. 98, 102 (1959). Usually in a § 1983

false arrest case “the jury determines whether the arrest was

supported by probable cause; but if the underlying facts are

undisputed, the court can make the decision on summary judgment.”




                                     - 8 -
Abbott, 705 F.3d at 714 (citing Chelios v. Heavener, 520 F.3d 678,

686 (7th Cir. 2008)).

     In trespass cases, probable cause exists “where an officer

could reasonably believe, given his knowledge of the facts and

circumstances at the time, that the defendant committed or was

committing trespass.” Kampinen v. Martinez, 102 Fed. Appx. 492,

497 (7th Cir. 2004) (citing United States v. Kincaid, 212 F.3d

1025, 1028 (7th Cir. 2000)).      Murawski was charged under an

Illinois trespass statute, which provides that a person commits

criminal trespass to real property when that person “remains upon

the land of another, after receiving notice from the owner or

occupant to depart.” 720 ILCS 5/21-3(a); see also People v. Kraft,

660 N.E. 2d 114, 117 (Ill. App. Ct. 1995). The notice requirement

is satisfied when the perpetrator “has been notified personally,

either orally or in writing.” 720 ILCS 5/21-3(b).

     Murawski raises a host of arguments against finding probable

cause. His arguments assert, in one form or another, that a genuine

issue of material fact exists as to the status and ownership of

the lake, which, in turn, allegedly determines the existence of

probable cause. To elaborate, under Illinois law, an “owner of a

part of a lake bed has a right to the reasonable use and enjoyment

of the entire lake surface.” Beacham v. Lake Zurich Prop. Owners

Ass’n, 526 N.E. 2d 154, 157 (Ill. 1988). However, such “riparian



                              - 9 -
rights do not extend to artificial bodies of water.” Alderson v.

Fatlan, 898 N.E. 2d 595, 601 (Ill. 2008). This is because “unlike

a natural body of water, which exists because of natural processes,

an artificial body of water is the result of someone’s labor,” and

thus, “is not a natural resource to be shared by all.” Id.

       There is an exception, however. Riparian rights are extended

to   an   artificial     lake   if   the     lake   is   considered   part     of   a

“watercourse.” Id.; see also Nottolini v. LaSalle Nat. Bank, 782

N.E. 2d 980, 983 (Ill. App. Ct. 2003). Here, the parties agree

that the lake is artificial; however, they dispute whether the

lake   is   part    of   a   watercourse.     If    considered   as   such,    then

Murawski, as a WRC member, has riparian rights to access the lake

in its entirety. If not, then Murawski has no such rights. By

extension, Murawski argues that if he has riparian rights to access

the entirety of the lake, then the Officers did not have probable

cause to arrest him. That determination, Murawski contends, is for

the trier of fact.

       The Court disagrees. The question of whether Murawski has

riparian rights to access the lake is not dispositive of Defendant

Officers’ probable cause determination. Here, Defendant Officers

received an incident report, which contained a signed statement by

Weitendorf alleging that Murawski trespassed on his property, that

Weitendorf    had    personally      given    Murawski    oral   notice   of    the



                                      - 10 -
trespass, and that Murawski refused to depart. The report also

included a photograph of Murawski on the portion of the lake that

Weitendorf asserted he owns. To prove his ownership, Weitendorf

provided the Officers with a copy of his deed to the land and the

legal description of the land. That alone is enough to establish

probable cause of trespass. See Burritt v. Ditlefsen, 807 F.3d

239, 250-51 (7th Cir. 2015) (finding that officers generally have

“no duty to investigate the extenuating circumstances or search

for exculpatory evidence once probable cause has been established

via the accusation of a credible witness”); see also Kampinen, 102

Fed. Appx. at 497 (“A report by a single, credible witness will

suffice as a basis for this knowledge even if the officer did not

witness the encounter first-hand.”) (citing Woods v. City of

Chicago, 234 F.3d 979, 996 (7th Cir. 2000)).

     Defendant      Officers     nevertheless     conducted    a    subsequent

investigation into the matter. That investigation led the Officers

to interview Murawski, who admitted to being on the part of the

lake that Weitendorf claimed to own. They also interviewed Brad

Southall, the manager of WRC, who asserted that WRC members did

not have rights to cross onto Weitendorf’s side of the lake. Both

Weitendorf and Southall informed the Officers that a chain-link

fence had divided the lake into two for over 40 years, delineating

which   part   of   the   lake   belonged    to   whom.   Officer   Reid   also



                                    - 11 -
contacted a tax assessor to confirm that Weitendorf owned the

property. The foregoing only bolstered Defendant Officers’ finding

of probable cause.

     Murawski asserts, however, that during the investigation he

informed the Officers that the lake was a part of a watercourse

because of an artificial drainage culvert. This drainage culvert

serves the basis for Murawski’s claim that he had riparian rights

to access the lake in its entirety. See Alderson, 898 N.E. 2d at

601. He sent the Officers several case citations regarding riparian

rights to support his proposition. See Beacham, 526 N.E. 2d at

154; LWL Land Trust, 2011 IL App (5th) 100100-U. That information,

Murawski contends, negates a finding of probable cause. Moreover,

Murawski points out that Officer Wollgast, in his deposition,

admitted that the lake was part of a watercourse. (SOAF ¶ 31; see

Wollgast Dep. 81:7-23, Ex. C to Pl.’s Resp. to Defs.’ Mot. for

Summ. J., Dkt. No. 42-3.)

     First, Officer Wollgast’s subsequent testimony is immaterial.

The crucial point of inquiry for a probable cause determination is

what the Officers knew at the time of the arrest. See Neita v.

City of Chicago, 830 F.3d 494, 497 (7th Cir. 2016). Defendant

Officers testified that, at the time of the arrest, they believed

they had probable cause. (See Reid Dep. 158:7-11, 185:10-20, Ex. 2

to Defs.’ Mot. for Summ. J., Dkt. No. 31-2; Wollgast Dep. 44:13-



                              - 12 -
21; 46:18-47:5.) While their after-the-fact testimony is also

irrelevant,     the   record    shows   that    an    objectively     reasonable

officer who possessed the information Defendant Officers possessed

would have determined there was probable cause to make the arrest.

Common v. City of Chicago, 661 F.3d 940, 943 (7th Cir. 2011)

(emphasizing that “a jury must stand in the shoes of an officer

and   judge    the    reasonableness    of     his    actions     based   on   the

information he possessed” at the time of the arrest). Prior to the

arrest, the Officers had obtained Weitendorf’s incident report,

conducted     their   own   separate    investigation      corroborating       the

report, reviewed the relevant case law, and informed the State’s

Attorney’s Office before a warrant was issued for Murawski’s

arrest. That suffices.

      Murawski   attempts      to   argue   that     Defendants    expertise    in

trespass as it relates to bodies of water negates a finding of

probable cause. That cannot be so. In fact, it would seem the

opposite is true. Officer Reid took it upon himself to look at

maps to better understand the relevant waterways. (SOAF ¶ 25.) He

has also been involved in at least 175 cases concerning trespass,

over twenty of which involved trespassing on a body of water. (SOAF

¶ 26.) There is no clear evidence that the lake is a watercourse,

but “probable cause does not require officers to rule out a

suspect’s innocent explanation for suspicious facts.” D.C. v.



                                     - 13 -
Wesby, 138 S. Ct. 577, 588 (2018). It nevertheless appears to the

Court that, at the time of the arrest, Defendant Officers did not

believe that the lake was a watercourse. That finding is reasonable

and, given their experience and expertise on the subject, appears

to have been an informed and thoughtful decision.

      To     state   it     more    generally,       an   objectively    reasonable

officer, with or without Defendant Officers’ expertise in such

matters, would have determined there was probable cause that

Murawski committed trespassing. Once an officer “has established

cause      on   every     element    of    a   crime,     he   need   not   continue

investigating in order to test the suspect’s claim of innocence.”

Kelley v. Myler, 149 F.3d 641, 646 (7th Cir. 1998). Whether the

lake is in fact a watercourse is irrelevant. The record shows that

Defendants found reason to support each element of trespassing,

and they need not have investigated further to ensure definitively

the lake did or did not constitute a watercourse. Defendants had

probable cause to arrest Murawski.

      As a final note, Murawski mentions that he never stepped foot

on   Weitendorf’s       “land,”     which      was   asserted    in   the   criminal

complaint. This mistake of fact, however, is harmless. Murawski

was charged under Criminal Trespass to Real Property, 720 ILCS

5/21-3, which provides that criminal trespass is committed when a

person “remains upon the land of another, after receiving notice



                                          - 14 -
from the owner or occupant to depart.” 720 ILCS 5/21-3(a). The

record shows that Defendant Officers investigated and pursued

charges for Murawski’s alleged trespass on Weitendorf’s side of

the lake. It is objectively reasonable for an officer to pursue

criminal charges for trespass on a body of water through a general

criminal trespass statute. Moreover, as Defendant Officers pointed

out, Illinois case law and statutory law have recognized that a

property   owner      may   hold    title   to    “submerged   land”    or   to   an

artificial lake. See, e.g., Bouris v. Largent, 236 N.E. 2d 15, 18

(Ill. App. Ct. 1968) (recognizing that the riparian “right of

access does not depend upon ownership of or title to the submerged

land”); see also 520 ILCS 5/2.33(t) (“It is unlawful for any person

to take or attempt to take any species of wildlife or parts thereof

. . . within or upon the land of another, or upon waters flowing

over or standing on the land of another”). As such, unless an

individual    has     riparian      rights,      that   individual     may   commit

trespass     on   a    body    of    water.      Murawski’s    argument      fails.

Accordingly, Defendant Officers had probable cause for the arrest.

                              B.    State Law Claims

     Defendants argue that Murawski’s state law claims fail as a

matter of law on two grounds: (1) Defendants had probable cause to

prosecute Murawski for trespass; and (2) Defendants are entitled

to sovereign and public official immunity. The Court need not


                                       - 15 -
consider the latter argument since Murawski’s claims fail for

substantially the same reasons recited above—the existence of

probable cause.

                  1.   Illinois False Arrest Claim

     The lack of probable cause is also an element of an Illinois

false arrest claim. Stokes v. Bd. of Educ. of the City of Chicago,

599 F.3d 617, 626 (7th Cir. 2010) (citing Ross v. Mauro Chevrolet,

861 N.E.2d 313, 317 (Ill. App. Ct. 2006)); see also Johnson v.

Target Stores, Inc., 791 N.E. 2d 1206, 1220 (Ill. App. Ct. 2003)

(“To sustain an action for false arrest, plaintiff must prove

restraint or arrest caused or procured by the defendant, without

his having reasonable grounds to believe that an offense was

committed by the plaintiff.”) The standard for evaluating probable

cause is the same under Illinois and federal law. See Gauger v.

Hendle, 954 N.E. 2d 307, 329 (Ill. App. Ct. 2011); Holm v. Clark,

No. 11 C 1798, 2012 WL 1015956, at *6 (N.D. Ill. Mar. 23, 2012)

(collecting cases).

     For the reasons stated above, no reasonable juror could

conclude that Defendants falsely arrested Murawski under Illinois

law. See Johnse v. Vill. of Rosemont, No. 10 C 07097, 2013 WL

3668819, at *4 (N.D. Ill. July 12, 2013) (holding that where the

arresting officers had probable cause under federal law to arrest

the plaintiff, the plaintiff’s “state law claim for false arrest


                               - 16 -
fails for the same reasons”). Murawski’s Illinois false arrest

claim fails as a matter of law.

                    2.    Malicious Prosecution Claim

     To establish a claim for malicious prosecution under Illinois

law, Murawski must establish five elements: (1) commencement or

continuation   of    an    original    proceeding     by   Defendants;   (2)

termination of the proceeding in favor of Murawski; (3) the absence

of probable cause; (4) malice; and (5) damages. See Colbert v.

City of Chicago, 851 F.3d 649, 654-55 (7th Cir. 2017). Probable

cause is a complete defense to such a claim. Id. Different from a

false arrest claim, “the pertinent time for making the probable

cause determination is the time when the charging document is

filed, rather than the time of the arrest.” Holland v. City of

Chicago, 643 F.3d 248, 254 (7th Cir. 2011) (citing Porter v. City

of Chicago, 912 N.E. 2d 1262, 1274 (Ill. App. Ct. 2009)). For

malicious   prosecution     under   Illinois   law,   probable   cause   “is

defined as a state of facts that would lead a person of ordinary

care and prudence to believe or to entertain an honest and sound

suspicion that the accused committed the offense charged. It is

the state of mind of the person commencing the prosecution that is

at issue — not the actual facts of the case or the guilt or the

innocence of the accused.” Gauger, 954 N.E. 2d at 329-30 (internal




                                    - 17 -
quotation marks, citation, and emphasis omitted); see also Cairel

v. Alderden, 821 F.3d 823, 834 (7th Cir. 2016) (same).

     The record indisputably shows that at the time the charges

against   Murawski    were   filed,   the   Defendant   Officers   had    the

information Weitendorf provided to them and the evidence they

gathered in their subsequent investigation. As with the false

arrest claims, no reasonable juror could conclude from the record

that the totality of the circumstances was insufficient to lead

Defendants to entertain an honest and sound suspicion that Murawski

unlawfully trespassed on Weitendorf’s property. See Seiser v. City

of Chicago, 762 F.3d 647, 660 n.6 (7th Cir. 2014) (emphasizing

that “the Illinois Appellate court has twice rejected the notion

that the probable cause standard for the decision to charge is

meaningfully different from the probable cause standard for the

decision to arrest”) (citing cases).

     Murawski’s malicious prosecution claim fails for a second and

independent reason. He cannot show that the criminal proceedings

terminated in his favor. A malicious prosecution action “cannot be

predicated   on      underlying   criminal     proceedings   which       were

terminated in a manner not indicative of the innocence of the

accused.” Swich v. Liautaud, 662 N.E. 2d 1238, 1242 (Ill. 1996)

(citation omitted). Here, Assistant State’s Attorney Hilderbrand

subpoenaed Defendant Officers and Weitendorf to testify at trial,



                                  - 18 -
but   due    to   their     unavailability       and    the    presiding    court’s

unwillingness to postpone trial, Hilderbrand dismissed the case

nolle prosequi. Hilderbrand could have refiled the charges but

ultimately chose not to—the reasons for which are disputed but

irrelevant    here.    It   is    apparent      that   there   was   no    favorable

termination       of   Murawski’s       case.    See    Williams     v.    S.   Ill.

Riverboat/Casino Cruises, Inc., No. 06-cv-664, 2008 WL 1766522

(S.D. Ill. Apr. 14, 2008) (finding no favorable termination where

prosecutor “made the decision to dismiss the case not because he

believed [the plaintiff] was innocent or because he could not

succeed in prosecuting [the plaintiff] but instead purely to ensure

the State’s Attorney was able to try more important cases.”).

Accordingly, Defendant Officers are entitled to judgment as a

matter of law on Murawski’s malicious prosecution claim.

                                 III.    CONCLUSION

      For the reasons stated herein, Defendants’ Motion for Summary

Judgment (Dkt. No. 34.) is granted.


IT IS SO ORDERED.




                                                Harry D. Leinenweber, Judge
                                                United States District Court
Dated: 4/12/2019

                                        - 19 -
